DETAILED ACTION
This Non-Final Office Action is in response to the originally filed specification and claims filed August 7, 2020.
Claims 1-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 1, 8, and 15 are directed towards receiving a first data record from a first vendor, the first data record comprising 4first data associated with the vehicle; 5receiving a second data record from a second vendor, the second data record 6comprising second data associated with the vehicle; 7applying a first set of alignment rules to the first data record to generate an 8aligned first data record comprising the first data in a normalized format; 9applying a second set of alignment rules to the second data record to generate an 10aligned second data record comprising the second data in the normalized format; 11applying a first set of outcome rules to the aligned first data record to generate a 12first outcome record comprising a first predicted disposition of the vehicle based on the first 13data; 14applying a second set of outcome rules to the aligned second data record to 15generate a second outcome record comprising a second predicted disposition of the vehicle based 16on the second data; 17applying cross-vendor rules to the first outcome record and the second outcome 18record to generate a final 
Step 2(a)(II) considers the additional elements of the abstract idea in terms of being transformative into a practical application. The additional elements of the claims are providing a graphical user interface and system elements (one or more processors, memory device, and a computer-
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. The additional elements of the claims are providing a graphical user interface and system elements (one or more processors, memory device, and a computer-readable memory having stored thereon instructions). The additional elements are described in the originally filed specification [49-68] and figures 7-9. The considered paragraphs and figures discuss that the technological elements as generic technological elements. Though the claims recite technological elements, the elements are discussed at a high level of generality to implement the abstract idea. The technological elements as 
Dependent claims 2-6, 9-13, and 16-19 are directed towards further aspects of the abstract idea without providing additional elements beyond those considered in the independent claims. The dependent claims provide additional field of use information in terms of what the data describes (VIN, license plate, photographic data, salvage yard data, license plate recognition 3data, vehicle crash data, state crash data, canvassing data, survey data, used car lot data, or global positioning system location data, vehicle classification, customer classification), what the final disposition comprises (one of an explanation for not resolving the unresolved recall notice, an 3indication that the unresolved recall notice is resolved, or a plan for resolving the unresolved 4recall notice). The dependent claims merely provide aspects of what the data describes in terms of the field of use (vehicle recall) but the rules (outcome and cross vendor) based on the received information are still within the abstract idea. The claims provide aspects of what data is being received and analyzed, but the claims do not provide specific models or algorithms nor do they describe additional elements considered above. 
Dependent claims 7, 14, and 20 are directed towards additional elements beyond those considered in the independent claims. The dependent claims are directed towards the cross-vendor rules comprising a weight of the outcome based on the age of the data records. These additional elements is described in the originally filed specification [43-44] in terms of describing that the weighting is having recency provide a generic analysis aspect. The weighting and age are described and claimed in a high level of generality that is not a specific technological improvement nor is it describing a specific model or algorithm. The weight based on age of the data record is thus generic technological element merely to implement the abstract idea. The additional elements is not transformative into a practical application nor is it significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(g). 
Claims 1-20 are describing an abstract idea without significantly more or transformed into a practical application therefore the claims are rejected under 35 USC 101 for being directed towards non-eligible subject matter.
Claims 8-14 are rejected under 35 USC 101 for being directed towards transitory storage medium. 
a memory device having stored instructions that, upon execution by the one or more processors, cause the one or more processors to:”. The memory device is described in the originally filed specification [63-64] and the specification and claim language does not describe or limit the memory device to non-transitory memory devices. The claims are thus directed to both transitory and non-transitory memory devices which therefore describes a non-statutory signal or transitory form of medium. As such, claim 8 is directed towards a signal per se and rejected under 35 USC 101. Claims 9-14 inherit the rejection of the parent claim 8 and are thus rejected under 35 USC 101. 
Claims 8-14 are describing a memory device that falls under transitory storage medium and therefore rejected under 35 USC 101 for being directed towards non-eligible subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tahir et al [2017/0236127], hereafter Tahir.
Regarding claim 1, Tahir discloses a computer-implemented method for determining a disposition of a 2vehicle having an unresolved recall notice, the method comprising: 
3receiving a first data record from a first vendor, the first data record comprising 4first data associated with the vehicle; 5receiving a second data record from a second vendor, the second data record 6comprising second data associated with the vehicle (Fig 3.5 and paragraphs [47-51 and 98] Tahir discloses a vehicle recall tracking system that receives two data records from different vendors. Tahir discloses that the system receives a master recall notice VIN file (first data record from first vendor) and the DMV aggregation file for vehicle owner (second record from second vendor). Tahir also discloses additional data elements from vendors including CRM data, warranty information, and response data.); 
7applying a first set of alignment rules to the first data record to generate an 8aligned first data record comprising the first data in a normalized format; 9applying a second set of alignment rules to the second data record to generate an 10aligned second data record comprising the second data in the normalized format (Fig 2.3 and paragraphs [51-57]; Tahir discloses rules for the datasets that include having foreign VINs stripped out the dataset and then matching vin files with the master VIN file (interpreted as normalized format). The second data set is also passed through enhanced data elements including customer data and combining to a single dataset.); 
11applying a first set of outcome rules to the aligned first data record to generate a 12first outcome record comprising a first predicted disposition of the vehicle based on the first 13data; 14applying a second set of outcome rules to the aligned second data record to 15generate a second outcome record comprising a second predicted disposition of the vehicle based 16on the second data (Paragraphs [66-69 and 72-75]; Tahir discloses that the data is used to provide outcomes and predictive models to determine results of recall campaign messaging and recall information.); 
17applying cross-vendor rules to the first outcome record and the second outcome 18record to generate a final disposition of the vehicle based at least in part on the first predicted 19disposition and the second predicted disposition (Paragraphs [72-80 and 98-100]; Tahir discloses that the system applies further rules to develop and determine communication strategies using the data records based on the rules (which specifically discuss using VIN and customer demographics to predict [68-72]).); and 
20providing a graphical user interface comprising the final disposition of the 21vehicle (Fig 3.5 and paragraphs [98-100]; Tahir discloses that the system provides an interface to provide reports based on the determined analysis using the record data.).  
Regarding claim 2, Tahir discloses the above-enclosed limitations; 
Tahir further discloses1RegardR wherein the first data 2record comprises at least one of a vehicle identification number of the vehicle or a license plate 3number associated with the vehicle (Paragraphs [50-55]; Tahir discloses 
Regarding claim 3, Tahir discloses the above-enclosed limitations; 
Tahir further discloses1Rega wherein the first data 2record comprises at least one of photographic data, salvage yard data, license plate recognition 3data, vehicle crash data, state crash data, canvassing data, survey data, used car lot data, or global positioning system location data (Paragraphs [70-72]; Tahir discloses that the system includes vehicle owner survey data regarding recall notice and other demographic/lifestyle information.
Examiner also notes that Tahir discloses salvage data and destroyed/scrapped vehicle data [43].).  
Regarding claim 4, Tahir discloses the above-enclosed limitations; 
Tahir further discloses24Rea wherein the first data in the normalized format comprises at least one of a vehicle classification or a customer 3classification (Figs 2.3, 3.5, and paragraphs [51-57]; Tahir discloses that the normalized data includes VIN vehicle information that is matched with the DMV records (interpreted as vehicle classification) and customer information including the vehicle owner (interpreted as customer classification.).  
1Regarding claim 5, Tahir discloses the above-enclosed limitations; 
Tahir further discloses wherein the final 2disposition comprises at least one of an explanation for not resolving the unresolved recall 3notice, an indication that the unresolved recall notice is resolved, or a plan for resolving the 4unresolved recall notice (Paragraphs [76-80 and 98-100]; Tahir discloses that the recall communication plan is developed and provided within the dashboard for the recall notice based on the customer and vehicle data records.).  
Regarding claim 6, Tahir discloses the above-enclosed limitations; 
Tahir further discloses 1RegaRwherein the explanation 2for not resolving the unresolved recall notice comprises at least one of the vehicle is destroyed, 3an owner of the vehicle will not cooperate, or the vehicle cannot be located (Paragraphs [41-43]; Tahir discloses that the system provides data information including that the vehicle is destroyed. Further, Tahir discloses that the data analysis also provides information regarding whether the customer is “immune” (won’t respond under any circumstance) and provides that trait information in terms of the communication determination [68-72].).  
Regarding claim 8, Tahir discloses a1Regar system for determining a disposition of a vehicle having an unresolved 2recall notice, the system comprising: one or more processors; and 4a memory device having stored thereon instructions that, upon execution by the 5one or more processors, cause the one or more processors to (Fig 4 and paragraphs [102-105]; Tahir discloses the memory, computer, and other hardware/software elements to implement the recall tracking and communication system.): 
6receive a first data record from a first vendor, the first data record comprising first data associated with the vehicle; 8receive a second data record from a second vendor, the second data record comprising second data associated with the vehicle (Fig 3.5 and paragraphs [47-51 and 98] Tahir discloses a vehicle recall tracking system that receives two data records from different vendors. Tahir discloses that the system receives a master recall notice VIN file (first data record from first vendor) and the DMV aggregation file for vehicle owner (second record from second vendor). Tahir also discloses additional data elements from vendors including CRM data, warranty information, and response data.); 
10apply a first set of alignment rules to the first data record to generate an 11aligned first data record comprising the first data in a normalized format; 12apply a second set of alignment rules to the second data record to generate an aligned second data record comprising the second data in the normalized format (Fig 2.3 and paragraphs [51-57]; Tahir discloses rules for the datasets that include having foreign VINs stripped out the dataset and then matching vin files with the master VIN file (interpreted as normalized format). The second data set is also passed through enhanced data elements including customer data and combining to a single dataset.); 
25apply a first set of outcome rules to the aligned first data record to generate a first outcome record comprising a first predicted disposition of the vehicle 16based on the first data; 17apply a second set of outcome rules to the aligned second data record to 18generate a second outcome record comprising a second predicted disposition of the 19vehicle based on the second data (Paragraphs [66-69 and 72-75]; Tahir discloses that the data is used to provide outcomes and predictive models to determine results of recall campaign messaging and recall information.); 
20apply cross-vendor rules to the first outcome record and the second 21outcome record to generate a final disposition of the vehicle based at least in part on the 22first predicted disposition and the second predicted disposition (Paragraphs [72-80 and 98-100]; Tahir discloses that the system applies further rules to develop and determine communication strategies using the data records based on the rules (which specifically discuss using VIN and customer demographics to predict [68-72]).); and 
23generate a graphical user interface comprising the final disposition of the 24vehicle (Fig 3.5 and paragraphs [98-100]; Tahir discloses that the system provides an interface to provide reports based on the determined analysis using the record data.).  
Regarding claim 9, Tahir discloses the above-enclosed limitations; 
Tahir further discloses1RegardR wherein the first data 2record comprises at least one of a vehicle identification number of the vehicle or a license plate 3number associated with the vehicle (Paragraphs [50-55]; Tahir discloses that the first data record includes a master VIN file to determine the recall notice.).  
Regarding claim 10, Tahir discloses the above-enclosed limitations; 
Tahir further discloses1Rega wherein the first data 2record comprises at least one of photographic data, salvage yard data, license plate recognition 3data, vehicle crash data, state crash data, canvassing data, survey data, used car lot data, or global positioning system location data (Paragraphs [70-72]; Tahir discloses that the system includes vehicle owner survey data regarding recall notice and other demographic/lifestyle information.
Examiner also notes that Tahir discloses salvage data and destroyed/scrapped vehicle data [43].).
1 Regarding claim 11, Tahir discloses the above-enclosed limitations; 
Tahir further discloses24Rea wherein the first data in the normalized format comprises at least one of a vehicle classification or a customer 3classification (Figs 2.3, 3.5, and paragraphs [51-57]; Tahir discloses that the normalized data includes VIN vehicle information that is matched with the DMV records (interpreted as vehicle classification) and customer information including the vehicle owner (interpreted as customer classification.).  
11Regarding claim 12, Tahir discloses the above-enclosed limitations; 
Tahir further discloses wherein the final 2disposition comprises at least one of an explanation for not resolving the unresolved recall 3notice, an indication that the unresolved recall notice is resolved, or a plan for resolving the 4unresolved recall notice (Paragraphs [76-80 and 98-100]; 
1 Regarding claim 13, Tahir discloses the above-enclosed limitations; 
Tahir further discloses 1RegaRwherein the explanation 2for not resolving the unresolved recall notice comprises at least one of the vehicle is destroyed, 3an owner of the vehicle will not cooperate, or the vehicle cannot be located (Paragraphs [41-43]; Tahir discloses that the system provides data information including that the vehicle is destroyed. Further, Tahir discloses that the data analysis also provides information regarding whether the customer is “immune” (won’t respond under any circumstance) and provides that trait information in terms of the communication determination [68-72].).  
Regarding claim 15, Tahir discloses a261RegatReg computer-readable memory having stored thereon instructions for 2determining a disposition of a vehicle having an unresolved recall notice that, upon execution by 3one or more processors, cause the one or more processors to (Fig 4 and paragraphs [102-105]; Tahir discloses the memory, computer, and other hardware/software elements to implement the recall tracking and communication system.): 
4receive a first data record from a first vendor, the first data record comprising first 5data associated with the vehicle; 6receive a second data record from a second vendor, the second data record 7comprising second data associated with the vehicle (Fig 3.5 and paragraphs [47-51 and 98] Tahir discloses a vehicle recall tracking system that receives two data records from different vendors. Tahir discloses that the system receives a master recall notice VIN file (first data record from first vendor) and the DMV aggregation file for vehicle owner (second record from second vendor). Tahir also discloses additional data elements from vendors including CRM data, warranty information, and response data.); 
8apply a first set of alignment rules to the first data record to generate an aligned 9first data record comprising the first data in a normalized format; 10apply a second set of alignment rules to the second data record to generate an 11aligned second data record comprising the second data in the normalized format (Fig 2.3 and paragraphs [51-57]; Tahir discloses rules for the datasets that include having foreign VINs stripped out the dataset and then matching vin files with the master VIN file (interpreted as normalized format). The second data set is also passed through enhanced data elements including customer data and combining to a single dataset.); 
12apply a first set of outcome rules to the aligned first data record to generate a first 13outcome record comprising a first predicted disposition of the vehicle based on the first data; 14apply a second set of outcome rules to the aligned second data record to generate 15a second outcome record comprising a second predicted disposition of the vehicle based on the 16second data (Paragraphs [66-69 and 72-75]; Tahir discloses that the data is used to ; 
17apply cross-vendor rules to the first outcome record and the second outcome 18record to generate a final disposition of the vehicle based at least in part on the first predicted 19disposition and the second predicted disposition (Paragraphs [72-80 and 98-100]; Tahir discloses that the system applies further rules to develop and determine communication strategies using the data records based on the rules (which specifically discuss using VIN and customer demographics to predict [68-72]).); and 
20generate a graphical user interface comprising the final disposition of the vehicle (Fig 3.5 and paragraphs [98-100]; Tahir discloses that the system provides an interface to provide reports based on the determined analysis using the record data.).  
Regarding claim 16, Tahir discloses the above-enclosed limitations; 
Tahir further discloses1RegardR wherein the first data 2record comprises at least one of a vehicle identification number of the vehicle or a license plate 3number associated with the vehicle (Paragraphs [50-55]; Tahir discloses that the first data record includes a master VIN file to determine the recall notice.).  
1 Regarding claim 17, Tahir discloses the above-enclosed limitations; 
Tahir further discloses1Rega wherein the first data 2record comprises at least one of photographic data, salvage yard data, license plate recognition 3data, vehicle crash data, state crash data, canvassing data, survey data, used car lot data, or global positioning system location data (Paragraphs [70-72]; Tahir discloses that the system includes vehicle owner survey data regarding recall notice and other demographic/lifestyle information.
Examiner also notes that Tahir discloses salvage data and destroyed/scrapped vehicle data [43].).  
1 Regarding claim 18, Tahir discloses the above-enclosed limitations; 
Tahir further discloses24Rea wherein the first data in the normalized format comprises at least one of a vehicle classification or a customer 3classification (Figs 2.3, 3.5, and paragraphs [51-57]; Tahir discloses that the normalized data includes VIN vehicle information that is matched with the DMV records (interpreted as vehicle classification) and customer information including the vehicle owner (interpreted as customer classification.).  
Regarding claim 19, Tahir discloses the above-enclosed limitations; 
Tahir further discloses 1Regatwherein the final disposition 2comprises at least one of an explanation for not resolving the unresolved recall notice, an 3indication that the unresolved recall notice is resolved, or a plan for resolving the unresolved 4recall notice (Paragraphs [76-80 and 98-100]; Tahir discloses that the recall communication plan is developed and provided within the dashboard for the recall notice based on the customer and vehicle data records.), and 
wherein the explanation for not resolving the unresolved recall notice 5comprises at least one of the vehicle is destroyed, 3an owner of the vehicle will not cooperate, or the vehicle cannot be located (Paragraphs [41-43]; Tahir discloses that the system provides data information including that the vehicle is destroyed. Further, Tahir discloses that the data analysis also provides information regarding whether the customer is “immune” (won’t respond under any circumstance) and provides that trait information in terms of the communication determination [68-72].).
Claim(s) 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tahir. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tahir et al [2017/0236127], hereafter Tahir, in view of Bayliss [2010/0094910].
Regarding claim 7, Tahir discloses the above-enclosed limitations regarding rules that include different data elements and combing to a single file to compare and analyze the data records, however, Tahir does not specifically disclose that the rules comprise weighting the first and second disposition based on an age of the first and second record;
1TRe wherein the cross-vendor 2rules comprise weighting the first predicted disposition and the second predicted disposition 3based at least in part on an age of the first data record and the second data record, respectively (Paragraphs [221-226 and 238-246]; Bayliss teaches a similar data comparison and dedupe technique (similar to Tahir in terms of the combination and dedupe of data files into a single dataset) that provides weights based on recency of data records. Bayliss teaches a specific technique that discusses people information in terms of addresses and vehicle registration that are both data elements used within Tahir to provide the data analysis within the deduped and combined data file sets.).
Tahir teaches a data analysis system that dedupes and combines the first and second data records to analyze to determine a recall communication technique and Bayliss teaches a linking and dedupe technique for data sets to provide improved entity links using vehicle registration and other customer/person information. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the data analysis system that dedupes and combines the first and second data records to analyze to determine a recall communication technique of Tahir the ability to have a linking and dedupe technique for data sets to provide improved entity links using vehicle registration and other customer/person information as taught by Bayliss since the claimed invention is merely a 
Regarding claim 14, Tahir discloses the above-enclosed limitations regarding rules that include different data elements and combing to a single file to compare and analyze the data records, however, Tahir does not specifically disclose that the rules comprise weighting the first and second disposition based on an age of the first and second record;
Bayliss teaches wherein the cross-vendor rules comprise weighting the first predicted disposition and the second predicted disposition based at least in part on an age 3of the first data record and the second data record, respectively (Paragraphs [221-226 and 238-246]; Bayliss teaches a similar data comparison and dedupe technique (similar to Tahir in terms of the combination and dedupe of data files into a single dataset) that provides weights based on recency of data records. Bayliss teaches a specific technique that discusses people information in terms of addresses and vehicle registration that are both data elements used within Tahir to provide the data analysis within the deduped and combined data file sets.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the data analysis system that dedupes and combines the first and second data records to analyze to determine a recall communication technique of Tahir the ability to have a linking and dedupe technique for data sets to provide improved entity links using vehicle registration and other customer/person information as taught by Bayliss since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the entity linking and deduping techniques provide an improved dataset that would lead to properly linked entities ensuring the analysis is proper for the identified entity within the identified grouping. 
  
1 Regarding claim 20, Tahir discloses the above-enclosed limitations regarding rules that include different data elements and combing to a single file to compare and analyze the data records, however, Tahir does not 
Bayliss teaches wherein the cross-vendor 2rules comprise weighting the first predicted disposition and the second predicted disposition based at least in part on an age of the first data record and the second data record, respectively (Paragraphs [221-226 and 238-246]; Bayliss teaches a similar data comparison and dedupe technique (similar to Tahir in terms of the combination and dedupe of data files into a single dataset) that provides weights based on recency of data records. Bayliss teaches a specific technique that discusses people information in terms of addresses and vehicle registration that are both data elements used within Tahir to provide the data analysis within the deduped and combined data file sets.).
Tahir teaches a data analysis system that dedupes and combines the first and second data records to analyze to determine a recall communication technique and Bayliss teaches a linking and dedupe technique for data sets to provide improved entity links using vehicle registration and other customer/person information. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the data analysis system that dedupes and combines the first and second data records to analyze to determine a recall communication technique of Tahir the ability to have a linking and dedupe technique for data sets to provide 
Therefore, claims 7, 14, and 20 are rejected under 35 USC 103 as being obvious over the prior art of Tahir in view of Bayliss. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Draper [2012/0185399] (automotive recall tracking with information gathered from manufacturer and a recall tracking system with customer data);
Alexander et al [2013/0036061] (product recall tracking that gathers data from different sources);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689